Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Effective Filing Date
The present application is a divisional of Application SN 16/135,191, and therefore has an effective filing date of September 19, 2018.

         Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 9 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The dependency of claim 5 appears to be in error, as claim 1 lacks any antecedent basis for “the mixing cold hearth”.  For purposes of examination, claim 5 will be treated as dependent upon claim 4.
b) It is unclear what would or would not fall within the scope of “battlefield material” or “battlefield scrap material” as recited in claim 9 and 20, respectively.  Virtually any type of material, in the form of scrap or otherwise, may be present on a battlefield depending upon logistics of the battle being fought and the armaments, personnel, weaponry and other capabilities of the combatants.  Clarification is required as to the meaning of these terms in the context of the claimed invention.
			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over van Hassel et al. (US 2018/0133804) in view of WO 2017/203245.
The van Hassel document discloses manufacturing metal parts by converting chips of scrap metal into a powder, followed by forming metal parts from the powder by additive manufacturing.  With respect to claim 2, van Hassel para [0024] discloses machining is a common post processing operation for the metal parts subsequent to additive manufacturing.  With respect to claim 3, van Hassel para [0025] discloses passing the additively manufactured component through a quality control inspection.  With respect to claim 6, while van Hassel does not recite the term “3-D printer”, the examiner submits that 3-D printing is generally a colloquial term for additive manufacturing (as disclosed in the prior art), and therefore one of skill in the art would interpret the additive manufacturing of van Hassel as including use of a 3-D printer.  With respect to claim 8, van Hassel para [0016] discloses that scrap is cleaned and sorted and material not suitable for further recycling is rejected; this necessarily involves analyzing the scrap in some manner using an “analysis instrument”.  With respect to claim 9, the examiner’s position is that virtually any material may be present on a battlefield (see also the rejection under 35 USC 112 supra), and that therefore processing “battlefield material” at a location “proximate to the battlefield” would be considered as best an obvious variant of the method disclosed by van Hassel.
The van Hassel document does not disclose using “containers” as recited in the instant claims and does not specify “deploying” an apparatus suitable for the above method “to a desired location” as required by the instant claims.  WO ‘245 is directed to a process that involves converting a metallic product to a metallic powder and fabricating a metallic article from the powder by additive manufacturing (see WO ‘245 p. 2, ll. 1-15), i.e. WO ‘245 is in a similar field of endeavor as van Hassel.  WO ‘245 discloses that the apparatus used for such a process may be located in a container or a portable building, which enables the apparatus to be assembled at a central location and transported to a location where the metallic articles are to be manufactured (see WO ‘245 p. 2, ll. 26-31).  Therefore, WO ‘245 suggests providing such an apparatus in the form of containers and deploying the apparatus to a desired location as set forth in the instant claims.  WO ‘245 states that such an arrangement involves convenience of installation and operation of the apparatus.
Therefore, the combined disclosures of van Hassel et al. and WO 2017/203245 would have suggested a process as presently claimed to one of ordinary skill in the art.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over van Hassel et al. in view of WO 2017/203245, as above, and further in view of CN 104550960. [Note: An English translation of CN ‘960 obtained from PE2E search is attached to this Office Action and will be referred to herein].
The van Hassel and WO ‘245 references, discussed supra, do not disclose the cold hearth of instant claims 4 and 5 or heat treating as recited in instant claim 7.  CN ‘960 is directed to a method that involves melting metal parts followed by additive manufacturing (see para [0007-0008] of the translation of CN ‘960), i.e. CN ’960 is in a similar field of endeavor as van Hassel.  CN ‘960 indicates that use of a cold hearth to melt the starting material followed by atomization is conventional in such a method.  CN ‘960 discloses a number of advantages of the cold hearth melting (see para [0049-0054] of the translation).  Further, van Hassel para [0028] indicates that the method of that reference includes heating the starting material to form a melt and atomizing the melt to form powder, similar to the disclosure of CN ‘960.  Then, CN ‘960 discloses thermomechanical processing of the material produced therein, which implies the presently claimed heat treating step.
Thus, the disclosures of van Hassel et al. and WO 2017/203245, combined with that of CN 104550960, would have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of van Hassel et al. in view of WO 2017/203245 and CN 104550960.
In addition to what is stated above, van Hassel para [0028] discloses collecting, cleaning and sorting the starting material (equivalent to “configured to store a feedstock, to remove contaminants from the feedstock” of claims 10 and 15).  CN ‘960 para [0004] discloses that cold hearth melting employs a plasma arc as heat source in accord with those claims.  The van Hassel reference discloses by implication use of the “3-D printer” as an additive manufacturing system of those claims, and para [0024] discloses the “powder bed fusion” and “direct energy deposition” of instant claim 10.  Therefore, in combination with the teachings as discussed in items 6 and 7 supra, the combined disclosures of those references would have suggested a method that includes providing an apparatus including the “foundry module” and “additive manufacturing module”, deploying that apparatus to a desired location, forming an alloy powder using the foundry module and forming metal parts using the additive manufacturing module as recited in claim 10, as well as the similar process including “machining” the metal parts as recited in claim 15.
The machining and quality conformance aspects of the invention as recited in claims 11, 12 and 19 are disclosed by van Hassel para [0024] and [0025].  The starting material of van Hassel is scrap metal in accord with claim 14.  The heat treating of claim 16 is suggested by the thermomechanical treatment of CN ‘960.  The use of “battlefield scrap material” and a location “proximate to the battlefield” in accord with claim 20 is encompassed by the prior art by virtue of the incredibly comprehensive nature of such material (see also the rejection under 35 USC 112 supra).
The prior art does not specify the “metal shipping containers” of instant claims 13 and 17.  However, if one is to transport an apparatus for performing the claimed process to some remote location and deploy it at that location, one of skill in the art would realize that any containers used to contain the apparatus must be structurally sound enough to contain and protect the various parts of that apparatus during transportation.  The use of a comparatively strong material such as metal would be an obvious choice for that purpose.
Therefore, the combined disclosures of van Hassel et al., WO 2017/203245, and CN 104550960 would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of van Hassel et al., WO 2017/203245, and CN 104550960, as applied to claim 15 above, and further in view of Christian et al. (US 2011/0223493) and GB 2527266.
None of van Hassel, WO ‘245 or CN ‘960 disclose an SEM apparatus or its use as required by the instant claim.  Christian and GB ‘266 are cited to indicate the conventionality in the art of using an SEM to evaluate properties of particles such as size and microstructure (see Christian para [0089]) as well as composition (see the penultimate paragraph of page 22 of GB ‘266).  Further, van Hassel para [0015]  discusses using the prior art process to recycle parts for use in turbine engine applications, and the examiner submits that proper composition and microstructural features of the material would be critical in such applications.  Therefore, it would have been considered an obvious expedient for one of ordinary skill in the art, carrying out the method suggested by van Hassel et al., WO 2017/203245, and CN 104550960, to determine properties of the material using an SEM as suggested by Christian et al. and GN 2527266.

			Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 23 of copending Application No. 16/893640 in view of WO 2017/203245. 
While the present claims differ in scope from those of the ‘640 application, both the instant claims and the ‘640 claims are directed to substantially the same process steps including manufacturing an alloy powder using a cold hearth mixing system and atomization system, followed by forming parts from the powder using an additive manufacturing system.  The ‘640 claims are specific to carrying out such a process in the context of a “battlefield repository” in accord with the instant claims.  While the ‘640 claims do not recite the concepts of “containers” as claimed or deploying the apparatus used to carry out the process as required by the instant claims, WO ‘245 p, 2, ll. 26-31 suggests using containers and transporting same to a desired location.
Thus the present claims are considered to recite obvious variants of the invention as defined in the claims of the ‘640 application, when viewed in conjunction with WO 2017/203245.
This is a provisional nonstatutory double patenting rejection.  A Notice of Allowance was issued in the ‘640 application on 10/20/2022 and the Issue Fee paid 11/28/2022.  Once the ‘640 application issues as a patent, this rejection will no longer be considered provisional.  




			   Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 13, 2022